

116 HR 7052 IH: To designate the facility of the United States Postal Service located at 2141 Ferry Street in Anderson, California, as the “Norma Comnick Post Office”.
U.S. House of Representatives
2020-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7052IN THE HOUSE OF REPRESENTATIVESMay 28, 2020Mr. LaMalfa introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 2141 Ferry Street in Anderson, California, as the Norma Comnick Post Office.1.Norma Comnick Post Office(a)DesignationThe facility of the United States Postal Service located at 2141 Ferry Street in Anderson, California, shall be known and designated as the Norma Comnick Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Norma Comnick Post Office.